W.H.“Dub” Arnold, Chief Justice. This is a personal injury case arising out of an automobile accident on January 11, 1994. The jury rendered a verdict in favor of the appellee, Pati Casebier. Appellant James Nobles raises one issue on appeal. He contends that the trial court made an improper comment on the evidence, thus warranting a mistrial. We find no error and affirm. The accident occurred while Mr. Nobles was driving his 1982 Chevrolet pickup truck on State Highway 1. While in the process of turning left from the highway, he was struck by a 1989 Ford automobile driven by Ms. Casebier. Mr. Nobles filed suit against Ms. Casebier alleging that her negligence was the proximate cause of the accident and that, as a result thereof, he sustained personal injuries. Ms. Casebier denied any negligence, and the matter was set for trial. On February 29, 1996, the case was tried before a jury in Randolph County. After jury selection and opening statements, Mr. Nobles presented his case, consisting of his own testimony, the testimony of chiropractor Dr. Evana Dion Taylor Pickett, the testimony of Ms. Casebier, and the evidentiary depositions of the investigating officer and another chiropractor, Dr. Jim Taylor. Dr. Taylor’s deposition was read to the jury by the attorneys for the parties. The cross-examination portion was read by Ms. Casebier’s attorney, David Cahoon. Near the end of Mr. Cahoon’s reading, the following remarks were made in the presence of the jury: MR. CAHOON: I’m going to end my cross-examination. My eyes hurt. I’ll read part of your redirect but Pm not going to read any more. That’s enough. THE COURT: Well, are you okay? MR. CAHOON: Well, I got a headache, that’s all. Started wearing glasses about a month ago and it’s really bothering me. THE COURT: Maybe you need to go to the chiropractor. MR. CAHOON: Maybe so. THE COURT: Okay. You want to get down and read yours or you want to quit? MR. STEELE [counsel for Mr. Nobles]: Judge, could we approach the bench? THE COURT: Yeah. (Thereupon the following is held at the bench out of the hearing of the jury): MR. STEELE: I know that was an inadvertent remark, but obviously the jury laughed and, you know, I know that you didn’t mean anything by it, but, but I, it was a disparaging remark on chiropractors or at least it could have been taken that way. THE COURT: Why, I didn’t mean that. I like chiropractors. MR. STEELE: I know but, but the jury got a big laugh out of it and. . . THE COURT: Do you want a mistrial? MR. STEELE: Yes, sir. THE COURT: Overruled. MR. STEELE: Thank you. After the colloquy at the bench, Mr. Steele read a page and a half of redirect testimony from the deposition. Both parties then rested their cases and agreed upon the jury instructions that were to be read to the jury. After closing arguments, the jury retired to deliberate and eventually returned with a unanimous verdict in favor of Ms. Casebier. Appeal was taken to this court by Mr. Nobles, pursuant to Ark. Sup. Ct. R. 1 — 2(a)(16). He characterizes his issue on appeal as follows: The joke made by the court about chiropractors during the reading of the appellant’s evidentiary deposition taken from a chiropractor was an improper comment on the evidence and was error.  Mr. Nobles argues that his request for a mistrial should have been granted. A mistrial is a drastic remedy which should be resorted to only when there has been error so prejudicial that justice cannot be served by continuing the trial. Webb v. State, 327 Ark. 51, 938 S.W.2d 806 (1997); Davis v. State, 325 Ark. 96, 925 S.W.2d 768 (1996); Stewart v. State, 320 Ark. 75, 894 S.W.2d 930 (1995). It is proper only when the error is beyond repair and cannot be corrected by any curative relief. Weaver v. State, 324 Ark. 290, 920 S.W.2d 491 (1996). The granting of a mistrial is within the sound discretion of the trial court, and the exercise of that discretion will not be disturbed on appeal absent a showing of abuse. Id.  We find no abuse of discretion in this case in the court’s denial of a mistrial, although we certainly do not condone the type of comment made by the trial judge. The comment, when examined in the full context of the record, see Harris v. State, 273 Ark. 355, 620 S.W.2d 289 (1981), cannot be said to be so prejudicial that the trial could not continue. It is also noteworthy that the appellant did not request any other form of curative relief, such as an admonition. When there is doubt as to whether the trial court abused its discretion in denying a mistrial, a failure to request an admonition will negate a mistrial motion. Weaver v. State, supra. Finally, any potential error in this case was cured by the standard cautionary instruction, AMI Civil 3d 101 (given by the court without objection by either party), which reads in part: I have not intended by anything I have said or done, or by any questions that I may have asked, to intimate or suggest to you what you should find to be the facts, or that I believe or disbelieve any witness who has testified. If anything that I have done or said has seemed to so indicate, you will disregard it. For the above reasons, we affirm. Affirmed. Newbern, and Thornton, JJ., dissent.